
	
		I
		111th CONGRESS
		1st Session
		H. R. 3465
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Butterfield (for
			 himself, Mr. Meeks of New York,
			 Mr. Davis of Illinois,
			 Mr. Thompson of Mississippi,
			 Ms. Bordallo,
			 Mr. Rush, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To direct Federal agencies to transfer excess Federal
		  electronic equipment, including computers, computer components, printers, and
		  fax machines, to educational recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Electronic Equipment Donation
			 Act of 2009.
		2.Requirement to
			 transfer useful Federal electronic equipment to educational recipients
			(a)Transfer of
			 Equipment to educational Entities
				(1)In
			 generalEach Federal agency
			 shall identify useful Federal electronic equipment that the agency has
			 determined is excess to its needs and—
					(A)report such
			 equipment to the Administrator of General Services for processing for transfer
			 to an educational recipient in accordance with section 549 of title 40, United
			 States Code;
					(B)transfer such
			 equipment directly to an educational recipient, through an arrangement made by
			 the Administrator of General Services under subsection (b); or
					(C)report such equipment to the Administrator
			 of General Services as excess property if transfer under subparagraph (A) or
			 (B) is not practicable.
					(2)Management of
			 nontransferable equipmentFor equipment reported under paragraph
			 (1)(C), the Administrator of General Services shall manage the equipment in
			 accordance with subchapters II and III of chapter 5 of title 40, United States
			 Code.
				(3)ExceptionEquipment
			 transferred pursuant to section 11(i) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3710(i)) is neither transferred pursuant to
			 this Act nor subject to this Act’s requirements.
				(b)Advance
			 Reporting of Equipment to GSAEach Federal agency shall report to the
			 Administrator of General Services the availability of useful Federal electronic
			 equipment as far as possible in advance of the date the equipment is expected
			 to become excess to its needs, so that the Administrator may attempt to arrange
			 for the direct transfer from the donating agency to educational
			 recipients.
			(c)Use of nonprofit
			 refurbishersIn transferring
			 any equipment pursuant to this Act, at the request of the educational recipient
			 and if appropriate, if the equipment is not classroom-usable, the transferring
			 agency shall convey the equipment initially to a nonprofit refurbisher for
			 upgrade before transfer to the educational recipient.
			(d)Removal of data
			 before transferIn transferring any equipment pursuant to this
			 Act, the transferring agency shall remove data from the equipment prior to
			 transfer to the educational recipient according to accepted sanitization
			 procedures. To the maximum extent practicable, the transferring agency shall
			 remove data using a means that does not remove, disable, destroy, or otherwise
			 render unusable the equipment or components.
			(e)PreferenceIn
			 transferring any equipment pursuant to this Act, the transferring agency shall
			 give the highest preference to educational recipients located in an enterprise
			 community or empowerment zone designated under section 1391 or 1400 of the
			 Internal Revenue Code of 1986, a qualifying small town, or a qualifying
			 county.
			(f)Low
			 CostAny transfer made pursuant to this Act shall be made at the
			 lowest cost to the educational recipient permitted by law.
			(g)TitleTitle of ownership of equipment transferred
			 pursuant to this Act shall transfer to the educational recipient receiving the
			 equipment.
			(h)Notice of
			 Availability of EquipmentThe Administrator of General Services
			 shall provide notice of the anticipated availability of useful Federal
			 electronic equipment to educational recipients by all practicable means,
			 including newspapers, community announcements, and the Internet.
			(i)Facilitation by
			 Regional Federal Executive BoardsThe regional Federal Executive
			 Boards (as that term is used in part 960 of title 5, Code of Federal
			 Regulations) shall help facilitate the transfer of useful Federal electronic
			 equipment from the agencies they represent to educational recipients under this
			 Act.
			3.RulemakingThe Administrator of General Services shall
			 prescribe rules and procedures to carry out this Act.
		4.Effect on other
			 lawsThis Act supersedes
			 Executive Order No. 12999 of April 17, 1996.
		5.Rule of
			 constructionThis Act may not
			 be construed to create any right or benefit, substantive or procedural,
			 enforceable at law by a party against the United States or its agencies,
			 officers, or employees.
		6.DefinitionsIn this Act:
			(1)The term
			 Federal agency means an Executive department or an Executive
			 agency (as such terms are defined in chapter 1 of title 5, United States
			 Code).
			(2)The term
			 educational recipient means a school or a community-based
			 educational organization.
			(3)The term
			 school includes a prekindergarten program (as that term is used
			 in the Elementary and Secondary Education Act of 1965), an elementary school, a
			 secondary school, and a local educational agency (as those terms are defined in
			 section 9101 of that Act).
			(4)The term
			 community based educational organization means a nonprofit
			 entity that qualifies as a nonprofit educational institution or organization
			 for purposes of section 501(c)(3) of the Internal Revenue Code of 1986
			 and—
				(A)is engaged in
			 collaborative projects, the primary focus of which is education, with schools,
			 qualifying small towns, qualifying counties, or libraries; or
				(B)provides use of
			 computers and Internet access to members of the community at no charge.
				(5)The term
			 qualifying small town means a political subdivision with a
			 population of not more than 24,999 individuals where 20 percent or more of the
			 residents earn less than the poverty threshold (as defined by the Bureau of the
			 Census).
			(6)The term
			 qualifying county means a county where 20 percent or more of the
			 residents earn less than the poverty threshold (as defined by the Bureau of the
			 Census).
			(7)The term
			 useful Federal electronic equipment—
				(A)means—
					(i)computers and
			 related peripheral tools (such as computer printers, modems, routers, and
			 servers), including telecommunications and research equipment;
					(ii)fax
			 machines; and
					(iii)any other
			 electronic equipment determined by a Federal agency to be potentially useful to
			 an educational recipient; and
					(B)includes computer
			 software, where the transfer of a license is permitted.
				(8)The term
			 classroom-usable, with respect to useful Federal electronic
			 equipment, means such equipment that does not require an upgrade of hardware or
			 software in order to be used by an educational recipient without being first
			 transferred under section 2(c) to a nonprofit refurbisher for such an
			 upgrade.
			(9)The term
			 nonprofit refurbisher means an organization that—
				(A)is exempt from
			 income taxes under section 501(c) of the Internal Revenue Code of 1986;
			 and
				(B)upgrades useful
			 Federal electronic equipment that is not yet classroom-usable at no cost or low
			 cost to the ultimate educational recipient.
				7.Preference in
			 donation of personal property through State agenciesSection 549(e)(3)(B) of title 40, United
			 States Code, is amended—
			(1)by striking
			 The state plan and inserting the following:
				
					(i)In
				generalThe state
				plan
					;
				and
			(2)by adding at the
			 end the following new clause:
				
					(ii)PreferenceThe state plan of operation shall require
				the state agency to give the highest preference for electronic equipment to
				eligible institutions (as described in subsection (c)(3)) that are located in
				an enterprise community or empowerment zone designated under section 1391 or
				1400 of the Internal Revenue Code of 1986, a political subdivision with a
				population of not more than 24,999 individuals where 20 percent or more of the
				residents earn less than the poverty threshold (as defined by the Bureau of the
				Census), or a county where 20 percent or more of the residents earn less than
				poverty threshold (as defined by the Bureau of the
				Census).
					.
			8.Report to
			 Congress
			(a)Report
			 requiredNot later than 18 months after the date of the enactment
			 of this Act, the Administrator of General Services shall submit to Congress a
			 report.
			(b)Contents of
			 reportThe report shall contain the following:
				(1)An inventory of
			 items that Federal agencies identified as useful Federal electronic equipment
			 that the agency has determined is excess to its needs in the first 365 days
			 after the date of the enactment of this Act.
				(2)The number of such
			 items that were—
					(A)transferred to
			 educational recipients pursuant to this Act;
					(B)transferred to
			 other Federal agencies and organizations pursuant to section 521 of title 40,
			 United States Code;
					(C)transferred to
			 State agencies pursuant to section 549 of title 40, United State Code;
			 or
					(D)disposed of
			 through other means.
					(3)Recommendations
			 for further legislation or administrative action that the Administrator
			 considers appropriate to establish an effective system for transferring excess
			 useful Federal electronic equipment to educational recipients.
				
